DETAILED ACTION
This action is in response to the submission filed on 2/28/2022.  Claims 1-23 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- 35 USC § 103
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9 that “Greiner is silent with respect to pre-configuring the components in the component library in the manner claimed.  Fedder is also silent with respect to this feature.” This argument is traversed as follows. 
It is unclear which limitation is being referred to, as there is no “pre-configuring” of components step recited in the claims.
Greiner teaches a method for receiving a user configuration of components (see para [0039], “Input data 20 includes both 2D design data 30 and process sequence 40 …. 2D design data 30 includes of one or more layers such as layer 1 (32), layer 2 (34) and layer 3 (36), typically provided in an industry-standard layout format such as GDS II (Graphical Design System version 2) or OASIS (Open Artwork System Interchange Standard)”; para [0041], “3D Modeling Engine 75 uses input data 20 to perform the sequence of operations/steps specified by process sequence 40. As explained further below, process sequence 40 may include one or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0282302 (“Greiner”) in view of “A Vision of Structured CAD for MEMS” (“Fedder”).
Regarding claims 1, 11, and 21, Greiner teaches:
A computing device-implemented method of creating 3D MEMS device models from 2D polygonal descriptions in a 3D design environment (Greiner: para [0045]), comprising: 

receiving in the 3D design environment a user configuration of each component of the plurality of components, the user configuration specifying a layer of a 2D polygonal description on which the component is expected to appear (Greiner: para [0039], “Input data 20 includes both 2D design data 30 and process sequence 40 …. 2D design data 30 includes of one or more layers such as layer 1 (32), layer 2 (34) and layer 3 (36), typically provided in an industry-standard layout format such as GDS II (Graphical Design System version 2) or OASIS (Open Artwork System Interchange Standard)”; para [0041], “3D Modeling Engine 75 uses input data 20 to perform the sequence of operations/steps specified by process sequence 40. As explained further below, process sequence 40 may include one or more virtual metrology steps 45, 49 that indicate a point in the process sequence during a virtual fabrication run at which a measurement of a structural component should be taken. The measurement may be taken using a locator shape previously added to a layer in the 2D design data 30”); 

importing a 2D polygonal description of a MEMS device model into the 3D design environment, the 2D polygonal description including a plurality of geometric shapes and a plurality of layers and separating model functionality by layer (Greiner: para [0045], “FIG. 3 depicts an exemplary layout editor utilized in an embodiment of the present invention. The layout editor 121 displays the 2D design layout specified by the user in the virtual fabrication console 123 In the layout editor, color may be used to depict different layers in the design data. The areas enclosed by shapes or polygons on each layer represent regions where a photoresist coating on a wafer may be either exposed to light or protected from light during a photolithography step in the integrated process flow. The shapes on one or more layers may be combined (booleaned) to form a mask that is used in a photolithography step. The layout editor 121 provides a means of inserting, deleting and modifying a polygon on any layer, and of inserting, deleting or modifying layers within the 2D design data. A layer can be inserted for the sole purpose of containing shapes or polygons that indicate the locations of virtual metrology measurements. The rectangular shapes 302, 304, 306 have been added to an inserted layer (indicated by a different color) and mark the locations of virtual metrology measurements. As noted above, other approaches to specifying the locations for the virtual metrology measurements besides the use of locator shapes should also be considered within the scope of the present invention. The design data is used in combination with the process data and materials database to build a 3D structural model”); 

identifying in the 3D design environment each geometric shape on each layer of the imported 2D polygonal description (Greiner: para [0003], “A 3D structural model includes the geometrically accurate 3D shapes of multiple layers of materials, implants, diffusions, etc. that comprise a chip or a portion of a chip. Virtual fabrication is done in way that is primarily geometric, however the geometry involved is instructed by the physics of the fabrication processes”; para [0041], “3D Modeling Engine 75 uses input data 20 to perform the sequence of operations/steps specified by process sequence 40. As explained further below, process sequence 40 may include one or more virtual metrology steps 45, 49 that indicate a point in the process sequence during a virtual fabrication run at which a measurement of a structural component should be taken. The measurement may be taken using a locator shape previously added to a layer in the 2D design data 30”); 

assembling in the 3D design environment a plurality of heterogeneous components into a 3D MEMS device model using a plurality of corresponding components (Greiner: Figures 24-26).

Greiner does not teach but Fedder does teach:
providing a parameterized component library holding a plurality of components for the 3D design environment, the plurality of components each having a geometric shape (Fedder: Figure 2, “MEMS component library”); 

the plurality of component in the parameterized component library (Fedder: Figure 2, “MEMS component library”), 

identifying in the 3D design environment a corresponding component from the plurality of components in the parameterized component library for each of the geometric shapes identified (Fedder: Figure 2, “MEMS component library”, “physical view”, “3D solid model”, “2D layout”; page 4, “layout of arbitrarily shaped objects”; Figure 3, “design verification”); and 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Greiner (directed to creating 3D MEMS models from 2D polygons) with Fedder (directed to a component library) and arrived at creating 3D MEMS models with a component library. One of ordinary skill in the art would have been motivated to make such a combination because “Computer-aided design tools tailored for microelectromechanical systems (MEMS) are needed to enable design of complex systems with multiple energy domains” and “Of key importance is the formation of parameterized MEMS component libraries to support these views” (Fedder: Abstract).

Regarding claims 7, 17, and 23, Griener does not teach but Fedder does teach:
The method of claim 1, further comprising: 

identifying in the 3D design environment a corresponding component from the plurality of components in the parameterized component library for a pattern of geometric shapes identified on a layer (Fedder: Figure 2, “MEMS component library”, “physical view”, “3D solid model”, “2D layout”; page 4, “layout of arbitrarily shaped objects”; Figure 3, “design verification”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Greiner (directed to creating 3D MEMS models from 2D polygons) with Fedder (directed to a component library) and arrived at creating 3D MEMS models with a component library. One of ordinary skill in the art would have been motivated to make such a combination because “Computer-aided design tools tailored for microelectromechanical systems (MEMS) are needed to enable design of complex systems with multiple energy domains” and “Of key importance is the formation of parameterized MEMS component libraries to support these views” (Fedder: Abstract).

Regarding claims 8 and 19, Griener and Fedder teach:
The method of claim 1 wherein the plurality of heterogeneous components have a hierarchical relationship (Griener: para [0040], “Input data 20 may also include a materials database 60 including records of material types such as material type 1 (62) and material type 2 (64) and specific materials for each material type. Many of the process steps in a process sequence may refer to one or more materials in the materials database. Each material has a name and some attributes such as a rendering color. The materials database may be stored in a separate data structure. The materials database may have hierarchy, where materials may be grouped by types and sub-types”).

Regarding claims 10 and 20, Griener teaches:
The method of claim 9, wherein the creating: 

identifies a component in the 3D MEMS device model (Greiner: para [0045], “FIG. 3 depicts an exemplary layout editor utilized in an embodiment of the present invention. The layout editor 121 displays the 2D design layout specified by the user in the virtual fabrication console 123 In the layout editor, color may be used to depict different layers in the design data. The areas enclosed by shapes or polygons on each layer represent regions where a photoresist coating on a wafer may be either exposed to light or protected from light during a photolithography step in the integrated process flow. The shapes on one or more layers may be combined (booleaned) to form a mask that is used in a photolithography step. The layout editor 121 provides a means of inserting, deleting and modifying a polygon on any layer, and of inserting, deleting or modifying layers within the 2D design data. A layer can be inserted for the sole purpose of containing shapes or polygons that indicate the locations of virtual metrology measurements. The rectangular shapes 302, 304, 306 have been added to an inserted layer (indicated by a different color) and mark the locations of virtual metrology measurements. As noted above, other approaches to specifying the locations for the virtual metrology measurements besides the use of locator shapes should also be considered within the scope of the present invention. The design data is used in combination with the process data and materials database to build a 3D structural model”); and 

inserts data related to the component on a layer of the 2D polygonal description specified in a configuration of the corresponding component (Greiner: para [0045], “FIG. 3 depicts an exemplary layout editor utilized in an embodiment of the present invention. The layout editor 121 displays the 2D design layout specified by the user in the virtual fabrication console 123 In the layout editor, color may be used to depict different layers in the design data. The areas enclosed by shapes or polygons on each layer represent regions where a photoresist coating on a wafer may be either exposed to light or protected from light during a photolithography step in the integrated process flow. The shapes on one or more layers may be combined (booleaned) to form a mask that is used in a photolithography step…The design data is used in combination with the process data and materials database to build a 3D structural model”)).

Griener does not teach but Fedder does teach:
identifies a corresponding component in the parameterized component library (Fedder: Figure 2, “MEMS component library”, “physical view”, “3D solid model”, “2D layout”; page 4, “layout of arbitrarily shaped objects”; Figure 3, “design verification”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Greiner (directed to creating 3D MEMS models from 2D polygons) with Fedder (directed to a component library) and arrived at creating 3D MEMS models with a component library. One of ordinary skill in the art would have been motivated to make such a combination because “Computer-aided design tools tailored for microelectromechanical systems (MEMS) are needed to enable design of complex systems with multiple energy domains” and “Of key importance is the formation of parameterized MEMS component libraries to support these views” (Fedder: Abstract).


Claims ----2-4, 12-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0282302 (“Greiner”) in view of “A Vision of Structured CAD for MEMS” (“Fedder”), further in view of “CFD-Micromesh: A Fast Geometric Modeling and Mesh Generation Tool for 3D Microsystem Simulations” (“Tan”).
Regarding claims 2, 12 and 22, Greiner and Fedder teach:
The method of claim 1, further comprising: 

receiving in the 3D design environment a user configuration of a model parameter for at least one specified component (Greiner: para [0048], “For the selected step 413, the process editor 122 enables a user to specify all required parameters 420”; para [0054], “The techniques employed by the virtual fabrication system of the present invention are geometry-based. Calibration of the process step input parameters with actual experimental results from a physical fabrication to make virtual experiments more predictive is therefore advisable”; para [0055], “FIG. 8 depicts an exemplary sequence of steps followed by an embodiment of the present invention to calibrate a process sequence in a virtual fabrication environment. The sequence includes steps taken in both a virtual fabrication environment and a corresponding physical fab environment. In the virtual fabrication environment, the user selects a process sequence (for a structure to be virtually fabricated) to be calibrated and identifies related process parameters (step 802a). In the physical fab the user identifies a set of characterization or product structures for measurement during a fabrication run (step 802b). Back in the virtual fabrication environment the user enters the process sequence in the process editor (step 804a) and the 2D design data (layout) that defines the characterization structures is selected from available 2D design data or created for the purpose in the layout editor 121 (step 804b) The same design data is used for virtual fabrication and actual characterization”); 

and 

including the at least one specified component in the 3D MEMS device model (Greiner: para [0041], “3D Modeling Engine 75 uses input data 20 to perform the sequence of operations/steps specified by process sequence 40. As explained further below, process sequence 40 may include one or more virtual metrology steps 45, 49 that indicate a point in the process sequence during a virtual fabrication run at which a measurement of a structural component should be taken”).

Greiner and Fedder do not teach but Tan does teach:
meshing the at least one specified component with a hexahedral mesh (Tan: page 195, “The meshing module generates finite element grid with prismatic or hexahedral element”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Greiner and Fedder (directed to creating 3D MEMS models) with Tan (directed to hexahedral mesh) and arrived at creating 3D MEMS models with hexahedral mesh. One of ordinary skill in the art would have been motivated to make such a combination “ to setup the problem in terms of geometry, mesh, material properties, boundary and volume conditions, and other parameters needed to simulate the device with high fidelity field solver” (Tan: Introduction).

Regarding claims 3 and 13, Greiner, Fedder and Tan teach:
The method of claim 2, further comprising: 

receiving in the 3D design environment a user configuration adding at least one face to the specified component (Greiner: para [0051], “After the one or more locator shapes have been added to one or more layers in the 2D design data (step 506b) and the virtual metrology step(s) have been added to the process sequence (506a) the user sets up a virtual fabrication run using the virtual fabrication console 123 (step (508)…Large changes in slope define faces of a feature, such as the bottom, top and sides of a ridge in the structure. Having established the locations of bottom, top and sides of a feature, the distance between the sides of the feature is computed at a vertical location (bottom, middle, or top) specified by the metrology step. The 3D modeling engine generates one or more types of output as it builds structural models”); and 

adding a mechanical connector to the added at least one face that establishes a connection to an adjacent component (Greiner: para [0092], “2D DRCs are developed from relatively simple calculations that may result in overly conservative designs. For example, consider the 2D design rules required to assure a minimum contact area between a line on a metal interconnect layer and an underlying via. A via is a vertical, electrically conductive connector between two interconnect layers, also called metal layers, or a vertical connector between an interconnect layer and a device such as a transistor, resistor or capacitor. FIGS. 22A-22D depict a conventional application of design rules to 2D design data. FIG. 22A shows 2D design data for a metal line 2202 and a via 2204. One possible 2D DRC states that the metal line must extend past the via on at least two opposing sides of the via, and that the extension must exceed a minimum value e (2206)”).

Regarding claims 4 and 14, Greiner, Fedder do not teach but Tan does teach:
The method of claim 2, wherein a type of the hexahedral meshing is automatically selected by the 3D design environment based upon a geometry exhibited by the at least one specified component (Tan: page 195, “The meshing module generates finite element grid with prismatic or hexahedral element”; page 196, “the z-planes are automatically located by detecting the largest material changes between neighboring planes. The user can also specify the planes manually. When requested, the extruded prisms can be further processed to obtain grids of mixed prismatic-hexahedral, pure tetrahedral, or pure hexahedral type”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Greiner and Fedder (directed to creating 3D MEMS models) with Tan (directed to hexahedral mesh) and arrived at creating 3D MEMS models with hexahedral mesh. One of ordinary skill in the art would have been motivated to make such a combination “to setup the problem in terms of geometry, mesh, material properties, boundary and volume conditions, and other parameters needed to simulate the device with high fidelity field solver” (Tan: Introduction).


Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0282302 (“Greiner”) in view of “A Vision of Structured CAD for MEMS” (“Fedder”), further in view of “CFD-Micromesh: A Fast Geometric Modeling and Mesh Generation Tool for 3D Microsystem Simulations” (“Tan”), further in view of US 2009/0144042 (“Lorenz”).
Regarding claims 5 and 15, Greiner, Fedder and Tan do not teach but Lorenz does teach:
(Lorenz: para [0042], “modeled as a collection of mechanical beam segments.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Greiner, Fedder and Tan (directed to creating 3D MEMS models) with Lorenz (directed to beam components) and arrived at creating 3D MEMS models with beam components. One of ordinary skill in the art would have been motivated to make such a combination “to design and simulate virtual models of multi-physics devices such as Micro Electro-Mechanical Systems (MEMS) devices prior to beginning the costly and time-consuming process of fabricating the actual physical devices” (Lorenz: para [0003]).

Regarding claims 6 and 16, Greiner, Fedder and Tan do not teach but Lorenz does teach:
The method of claim 2, further comprising: 

receiving in the 3D design environment a user specification of a maximum number of degrees of freedom allowed in a simulation including the at least one specified component (Lorenz: para [0058], “physical degrees of freedom inside the MEMS device model 150 may be exposed based on user selection”; para [0062], “When forming the schematic model in the schematic view 350, the symbols representing electronic components such as transistors, resistors, inductors and capacitors are connected to create the desired circuit behavior. The symbols that represent the electronic components have ports, or pins, that can be connected by wires to pins of other components. Each pin has a voltage and transfers current into or out of the component. In the schematic capture, components may represent entities from other physical domains, such as masses, plates, magnets, lasers, optical lenses, electrostatic comb structures and electrodes. The symbol ports of components represent inputs for electrical, mechanical, magnetic, fluidic, or optical sources, or can be input or output control pins for mechanical degrees of freedom, i.e. translational and rotational motions”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Greiner, Fedder and Tan (directed to creating (Lorenz: para [0003]).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148